DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 08/22/2022.
Claims 1, 5, 10, 12 and 14 have been amended and are hereby entered.
Claim 3 has been canceled.
Claims 1 and 5-14 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-19, filed 08/22/2022, with respect to the 35 U.S.C. 101 rejections of claims 1, 3 and 5-14 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1, 3 and 5-14 have been maintained. 
Applicant argues on pages 9 and 10 that the MPEP “confirms that the pending claims are directed to eligible subject matter”, and further argues that the claims are eligible at both prongs of Step 2A as well as at Step 2B. Examiner respectfully disagrees, and will discuss each point in the following paragraphs. 
First, Applicant argues in pages 10-14 that the claims do not recite a method of organizing human activity. Specifically, Applicant argues on pages 13-14 that the claims elements cited on pages 12-13 do not recite a business relationship between an operator of the apparatus and a courier nor the managing of personal behavior. Applicant specifically argues that the [0039] citation from Applicant’s specification does not indicate a business relationship between the operator of the apparatus and the courier. Examiner respectfully disagrees. As recited in amended claim 1, the electronic apparatus receives “a plurality of delivery applications” and maintains a variable pool of couriers based on the received delivery applications. Later in claim 1, route information is then transmitted to couriers for the routes they have been allocated. Per [0031] of Applicant’s disclosure “the courier may transmit delivery application information including a desired date, a desired time, a desired area, and a desired quantity”. Paragraph [0033] of Applicant’s disclosure then goes on the recite how the apparatus assigns items based on the application information. As recited in Applicant’s [0039] “The courier 222 may be a full-time courier or a flexible or irregular courier who delivers according to needs”. Therefore, whether as a full-time courier or part-time/ad hoc courier, the courier of claim 1 is requesting delivery work from the electronic apparatus to be included in the pool of potential couriers, and the electronic apparatus is assigning specific delivery work to couriers based on their requests. The transmission of information to a terminal is extra-solution activity and is therefore not addressed in the Alice/Mayo test until Prong 2 of Step 2A. Receiving delivery information and updating the items are steps to monitor and record of the progression of the deliveries the couriers have been contracted to make. The steps recited on page 12-13 of Applicant’s arguments are receiving requests for delivery work, determining what deliveries the courier is being contracted to make, allocating deliveries to the requesting couriers, and monitoring the progression of the deliveries, thus establishing the business relationship and reciting a judicial exception. 
Examiner agrees that that the transmission of route information instead of a work command in amended claim 1, as highlighted by Applicant in page 13 of arguments, does not recite the managing of interactions between people. However, the claims recite at least one judicial exception at Prong 1 of Step 2A, and analysis proceeds to Prong 2.
Second, regarding prong two of step 2A, Applicant argues on pages 15-17 that Prong two analysis is unnecessary because the claims allegedly do not recite a judicial exception. For the reasons discussed above, Examiner respectfully disagrees. Applicant further argues on pages 15-17 that the limitations listed on pages 15-16 of Applicant’s arguments integrate any judicial exception into a practical application because they recite a particular technique for providing a platform for allocation of items, receiving delivery applications based on interactions with the platform, maintaining a pool of couriers, generating an allocation of routes to couriers, transmitting route information for a route to a terminal, receiving delivery information, and updating the plurality of items. Applicant also cites to their specification for improvements to the particular approach to the transaction, which Applicant also argues integrates the claims into a practical application. Examiner respectfully disagrees. First, regarding the citations to Applicant’s specification, Applicant notes improved efficiency in allocating routes to “irregular couriers” in [0003] of the specification, and improved efficiency in allocating routes when the number of items to be delivered and the number of couriers available to make deliveries are variable/unpredictable in [0002]. These improvements are improvements to the judicial exception of the business relation of assigning routes to couriers. Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, although Applicant’s method may represent an improvement to the judicial exception of managing the business relations (commercial interaction) of allocating delivery routes to couriers including irregular/temporary couriers and/or when the number of items or couriers is unpredictable, the improved judicial exception is still an exception. Regarding the “particularity” of the technique in the pending claims, MPEP 2106.04 I. states “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible).”  MPEP 2106.04 I. goes on to state “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” Therefore, how “narrow” the scope of the claim is or whether there are other potential ways to achieve similar goals as the claimed invention does not necessarily make the claim eligible at Prong 2 of Step 2A.
Instead, at Prong 2 of step 2A, it is considered whether the additional elements that fall outside the judicial exceptions integrate the claims into a practical application. The steps of the “particular technique” recited above do contain additional elements. However, as will be discussed in further detail below, the additional elements of an electronic apparatus, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, and a terminal of the plurality of terminals that is associated with a particular courier, do not integrate the claims into a practical application because they amount to no more than mere instructions to apply the judicial exception using generic computer components, see MPEP 2106.04(d)I. Specifically, graphical user interfaces that display information and can change based on user inputs is generic computer implementation of a GUIs. Further, the GUIs claimed are not an improvement to GUIs themselves, but instead are being used as tools to achieve the goal of optimal assignment of routes to couriers, which as discussed above is a judicial exception. The allocating being done in “real time” similarly amounts to generic computer implementation and also does not integrate the claims into a practical application. Finally, the transmitting route information from an apparatus to a terminal is post-solution data transmission insignificant extra-solution activity, which also does not integrate the claims into a practical application per MPEP 2106.04(d)I. These elements, individually and as an ordered combination, do not integrate the recited judicial exception into a practical application. Therefore, Applicant’s arguments that the claims satisfy Prong Two of Step 2A are not persuasive. 
Next, Applicant argues on pages 17-18 that the claims are eligible under Step 2B because “recites elements that are not part of the alleged abstract idea and were not "well-understood, routine, conventional activity in the field" at the time the application was filed”. Examiner respectfully disagrees. 
First, per MPEP 2106.05 II. recites, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” (Emphasis added).  MPEP 2106.05 II. further instructs examiners to “Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(f),” as well as “Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant” and “Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception”.
When considering Applicant’s arguments regarding step 2B, Examiner notes that several of the elements Applicant cites to as evidence of eligibility are not evaluated at step 2B. Specifically, “receive delivery applications based on interactions, route information for a route, receive delivery information, and update the plurality of items” are all part of the judicial exception of managing the commercial interactions, as discussed above. Therefore, per the MPEP 2106.05 II. these limitations are not evaluated at step 2B. In addition, Applicant’s arguments citing the unpredictability of the number of items and couriers and the need for more efficiently allocating items to couriers as to avoid delays ([0002] and [0003]) from Applicant’s specification reference improvements to the judicial exception and are also not evaluated at Step 2B.
When considering the portion of the claim argued by Applicant, Examiner has identified the electronic apparatus, graphical user interfaces, a terminal associated with a courier and the transmitting of route information as additional elements in Prong Two of Step 2A. These additional elements are carried over into Step 2B. 
When identifying an electronic apparatus, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, a terminal of the plurality of terminals that is associated with a particular courier, and the “real-time” nature of the “maintaining” and “allocating” as additional elements in Prong Two of Step 2A, Examiner identified them as no more than merely applying the judicial exception using generic computer components. Per MPEP 2106.05(f) “implementing an abstract idea on a generic computer, does not…add significantly more in Step 2B”. Per MPEP 2106.05 II. above, this conclusion is carried over from Prong Two of Step 2A. 
When identifying the transmitting of route information as an additional element in Prong Two of Step 2A, Examiner identified it as post-solution data transmission extra-solution activity. Per MPEP 2106.05 II. above, this additional element must be reconsidered at Step 2B due to its classification as extra-solution activity. However, re-evaluation of this additional element does not conclude that the element is more than what is well-understood, routine and conventional. Specifically, per MPEP 2106.05(d) II. transmitting data over a network has been recognized by the courts as not amounting to significantly more than the judicial exception. Therefore, the transmitting of the work command also does not amount to significantly more than the judicial exception.
When considering these additional elements in combination, the additional elements of the present claims do not add significantly more than the judicial exception. The combination of merely applying the judicial exception and well-understood, routine and conventional extra-solution activity present in the claimed invention still does not amount to significantly more than the judicial exception.
For the reasons stated above, improvements to the judicial exception that are implemented via applying the exception using generic computer implementation and well-understood, routine and conventional extra-solution activity do not amount to significantly more than the judicial exception. Therefore, Applicant’s arguments that the claims are eligible at Step 2B are not persuasive. 
Finally, Applicant argues on pages 18-19 that the claimed invention is directed to an improvement to computer-related technology. Examiner respectfully disagrees. The improvements recited in Applicant’s specification [0002] and [0003] and referenced by Applicant throughout the arguments recite improvements to the judicial exception of the claims. When evaluating the specification per MPEP 2106.05(a) to consider whether the invention improves upon computing technology or a technological process, Examiner did not find “sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” to a technological process. The 35 U.S.C. 101 rejections of claims 1 and 5-14 are therefore maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for allocating items for delivery routes and couriers. 
Claim 1 recites the concept of allocating items for delivery routes and couriers which is a certain method of organizing human activity including managing commercial interactions. A method operable for allocating items to a courier, the method comprising: providing an allocation of items; receiving a plurality of delivery applications based on interactions; maintaining a variable pool of couriers based on receiving the plurality of delivery applications; identifying, from the variable pool of couriers, a plurality of couriers associated with the plurality of delivery applications; identifying a delivery history of each courier of the plurality of couriers; identifying, from the plurality of delivery applications, a plurality of items and a delivery area and a delivery quantity for each courier of the plurality of couriers; dynamically decreasing or increasing the delivery quantity for each courier of the plurality of couriers according to a preset rate; classifying the plurality of items into a plurality of routes, wherein each route corresponds to one or more items; causing display of a customizable range of courier statuses of the plurality of couriers and a customizable range of items among the plurality of items to obtain: a first selection of one or more of: one or more couriers allocated to an item of the plurality of items, or one or more couriers not allocated to an item of the plurality of items, a second selection of a delivery type, and a third selection of one or more of: one or more items allocated to a courier of the plurality of couriers, or one or more items not allocated to a courier of the plurality of couriers; based on first input received, filtering the plurality of couriers and the plurality of items to identify one or more couriers and a subset of the plurality of items, wherein the first input identifies the first selection, the second selection, and the third selection, wherein the subset of the plurality of items correspond to one or more routes of the plurality of routes; in response to filtering the plurality of couriers and the plurality of items, allocating the one or more routes to the one or more couriers to generate a recommended allocation based on information regarding the dynamically decreased or increased delivery quantity, wherein allocating of the one or more routes to the one or more couriers is based on a geographical proximity between a particular delivery area for the one or more couriers and each route of the one or more routes and comparison between a particular delivery quantity for the one or more couriers and a quantity of items for each route of the one or more of routes, wherein the allocating of the one or more routes to the one or more couriers comprises preferentially considering a delivery area and a delivery quantity of at least one courier, of the one or more couriers, having no delivery experience within a predetermined time period based on the delivery history of the at least one courier to allocate the one or more routes to the one or more couriers; causing, based on allocating, in real time, of the one or more routes to the one or more couriers, display of the recommended allocation, further display one or more unallocated routes of the plurality of routes that were not allocated in the recommended allocation to a courier of the plurality of couriers based on the first input or one or more unallocated couriers of the plurality of couriers that were not allocated in the recommended allocation to a route of the plurality of routes based on the first input; based on causing display, obtaining, second input, the second input identifying a selection of at least one of the one or more unallocated routes or at least one of the one or more unallocated couriers; based on the second input, generating an allocation, wherein the allocation is based on the recommended allocation and an updated allocation of the at least one of the one or more unallocated routes or the at least one of the one or more unallocated couriers, wherein at least one of the one or more routes is updated to include the at least one of the one or more unallocated routes or the one or more couriers is updated to include the at least one of the one or more unallocated couriers; and a route information for a route, of the one or more routes, allocated to a particular courier of the one or more couriers based on the allocation, associated with the particular courier; receiving delivery information associated with the route; and updating the plurality of items based on the allocation and the delivery information all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic apparatus, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, and a terminal of the plurality of terminals that is associated with a particular courier. The recited additional elements are recited at a high-level of generality such that it amounts to no more than applying the abstract idea into a technological environment. The “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. The transmitting, by the electronic apparatus to a terminal of a plurality of terminals via the network for display via the platform, of route information for a route, of the one or more routes, allocated to a particular courier of the one or more couriers based on the allocation is post-solution data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than applying the abstract idea to a technological environment and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, and a terminal of the plurality of terminals that is associated with a particular courier amount to no more than applying the abstract idea to a technological environment. Also as discussed above, the “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. Furthermore, the transmitting of the data over a network to a device amounts to well-understood, routine, and conventional extra-solution activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II. The combination of these additional elements is also no more than applying the abstract idea to a technological environment and well-understood, routine and conventional extra-solution activity. applying the abstract idea to a technological environment and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 5-11 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional element of a particular terminal associated with each of the plurality of couriers. The claim does not integrate the abstract idea into a practical application because the element of a particular terminal associated with each of the plurality of couriers is recited at a high-level of generality such that it amounts to no more than applying the abstract idea to a technological environment. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than applying the abstract idea to a technological environment. The claim also does not amount to significantly more than the abstract idea because applying the abstract idea to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 1 while introducing the additional elements of a non-transitory computer readable medium and a computer. The claim does not integrate the abstract idea into a practical application because the elements of a non-transitory computer readable medium and a computer are recited at a high-level of generality such that they amount to no more than applying the abstract idea to a technological environment. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than applying the abstract idea to a technological environment. The claim also does not amount to significantly more than the abstract idea because applying the abstract idea to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 recites the concept of allocating items for delivery routes and couriers which is a certain method of organizing human activity including managing commercial interactions. Provide allocation of items, receive a plurality of delivery applications based on interactions; maintain a variable pool of couriers based on receiving the plurality of delivery applications; identify, from the variable pool of couriers, a plurality of couriers associated with the plurality of delivery applications; identify a delivery history of each courier of the plurality of couriers; identify, from the plurality of delivery applications, plurality of items and a delivery area and a delivery quantity for each courier of the plurality of couriers; dynamically decrease or increase the delivery quantity for each courier of the plurality of couriers according to a preset rate; classify the plurality of items into a plurality of routes, wherein each route corresponds to one or more items; cause display of a customizable range of courier statuses of the plurality of couriers and a customizable range of items among the plurality of items to obtain: a first selection of one or more of: one or more couriers allocated to an item of the plurality of items, or one or more couriers not allocated to an item of the plurality of items, a second selection of a delivery type, and a third selection of one or more of: one or more items allocated to a courier of the plurality of couriers, or one or more items not allocated to a courier of the plurality of couriers; based on first input received, filter the plurality of couriers and the plurality of items to identify one or more couriers and a subset of the plurality of items, wherein the first input identifies the first selection, the second selection, and the third selection, wherein the subset of the plurality of items correspond to one or more routes of the plurality of routes; in response to filtering the plurality of couriers and the plurality of items, allocate the one or more routes to the one or more couriers to generate a recommended allocation based on information regarding the dynamically decreased or increased delivery quantity, wherein allocating of the one or more routes to the one or more couriers is based on a geographical proximity between a particular delivery area for the one or more couriers and each route of the one or more routes and comparison between a particular delivery quantity for the one or more couriers and a quantity of items for each route of the one or more routes, wherein the allocating of the one or more routes to the one or more couriers comprises preferentially considering a delivery area and a delivery quantity of at least one courier, of the one or more couriers, having no delivery experience within a predetermined time period based on the delivery history of the at least one courier to allocate the one or more routes to the one or more couriers; cause, based on allocating, of the one or more routes to the one or more couriers, display of the recommended allocation, further displays one or more unallocated routes of the plurality of routes that were not allocated in the recommended allocation to a courier of the plurality of couriers based on the first input or one or more unallocated couriers of the plurality of couriers that were not allocated in the recommended allocation to a route of the plurality of routes based on the first input; based on causing display, obtain second input, the second input identifying a selection of at least one of the one or more unallocated routes or at least one of the one or more unallocated couriers; and based on the second input, generate an allocation, wherein the allocation is based on the recommended allocation and an updated allocation of the at least one of the one or more unallocated routes or the at least one of the one or more unallocated couriers, wherein at least one of the one or more routes is updated to include the at least one of the one or more unallocated routes or the one or more couriers is updated to include the at least one of the one or more unallocated couriers; route information for a route, of the one or more routes, allocated to a particular courier of the one or more couriers based on the allocation, associated with the particular courier; receive delivery information associated with the route; and update the plurality of items based on the allocation and the delivery information all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic apparatus, a controller, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, a communication device, a terminal of the plurality of terminals that is associated with a courier. The recited additional elements are recited at a high-level of generality such that it amounts to no more than applying the abstract idea to a technological environment. The “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. The transmitting, by a communication device to a terminal, of route information for a route, of the one or more routes, allocated to a particular courier of the one or more couriers based on the allocation is post-solution data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than applying the abstract idea to a technological environment and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a controller, a plurality of terminals, a platform, a network, a first graphical user interface displaying customizable ranges of courier status and items, a second graphical user interface, a communication device, a terminal of the plurality of terminals that is associated with a courier amount to no more than applying the abstract idea to a technological environment. Also as discussed above, the “maintaining” and “allocating” being done “in real-time” similarly amounts to no more than mere generic computer implementation. Furthermore, the transmitting of the data over a network to a device amounts to well-understood, routine, and conventional extra-solution activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II. The combination of these additional elements is also no more than applying the abstract idea to a technological environment and well-understood, routine and conventional extra-solution activity. Applying the abstract idea to a technological environment and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious Subject Matter
Claims 1 and 5-14 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Rajkhowa et al. (U.S. Pre-Grant Publication No. 2020/0342387, hereafter known as Rajkhowa) in view of Mo et al. (U.S. Pre-Grant Publication No. 2020/0265367, hereafter known as Mo), further in view of Weiby et al. (U.S. Pre-Grant Publication No. 2020/0327492, hereafter known as Weiby) and Ladden et al. (U.S. Pre-Grant Publication No. 2016/0171439, hereafter known as Ladden) 
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Rajkhowa teaches:
Maintaining, in real-time, by the electronic apparatus, a variable pool of carriers (see [0035] “Driver profiles are received by the driver selection system 22 and added to a set of available driver profiles 52… When a driver associated with a selected driver profile accepts an assigned order, the driver selection system 22 implements an assignment process 60 to remove the order and the driver profile from the current available queues 52, 56. After performing a delivery, a driver profile may be returned to the set of available driver profiles 52 and/or the driver profile may exit (e.g., the driver is no longer accepting orders)” driver is removed from pool during delivery of an order and can exit the pool when no longer accepting orders)
identifying, by the electronic apparatus from the variable pool of couriers, a plurality of couriers associated with a plurality of delivery applications (see [0016] “the processor subsystem 4 may be arranged to run an operating system (OS) and various applications…Examples of applications comprise, for example, network applications, local applications, data input/output applications, user interaction applications” and [0031] “the driver systems 28a-28c comprise a system 2, as described above” and [0033] “The driver profiles may be generated by individual drivers when signing-up (e.g., onboarding) to be a driver, for example, using a driver system 28a-28c” identifying plurality of couriers based on profile information entered via delivery app associated with the courier)
Identification of information for desired delivery area and delivery quantity for deliverers (as discussed in the 03/04/21 Office Action)
Mo teaches:
Identification of information for items, allocating the routes to couriers based on information provided and transmitting a work command for the route allocated to the courier device (as discussed in the 03/04/21 Office Action) 
Classifying a plurality of routes based on the plurality of items, wherein each route corresponds to one or more items (see Examiner’s interpretation in the 35 U.S.C. 112b section above and Mo [0106])
Weiby teaches:
causing, by the electronic apparatus, display of a graphical user interface; based on input received via the graphical user interface, filtering, by the electronic apparatus, the plurality of couriers to identify one or more couriers (see Fig. 3 and [0128] – [0129] “receive a filter parameter via the graphical user interface; and filter the carrier data for the plurality of carriers displayed in the graphical user interface using the filter parameter”)
Ladden teaches:
causing, by the electronic apparatus, display of a graphical user interface; based on input received via the graphical user interface, filtering, by the electronic apparatus, the plurality of items to identify one or more items (see Fig. 8 and [0180] “the user interface 1800 can filter display results according to various parameters (e.g., filter by order number, reference number, customer name, dates, times, flags, line item number, phone number, retailer, manufacturer, a region, an address, an internally-identified region, filter out orders with more than 5 line items, etc.) or can sort results responsive to a user input (e.g., in ascending or descending order of line item count, display fulfilled items first, etc.) in order to quickly and efficiently allow a user (e.g., delivery personnel) to navigate order information”)
The prior art fails to explicitly teach:
Combination in the allocating routes step, allocating routes alone is feasible but not as written in claim 1 such that “allocating one or more routes to one or more couriers based on geographical proximity between a desired delivery area of each of the plurality of couriers and each of the plurality of routes and comparison between a desired delivery quantity of each of the plurality of couriers and a quantity of items included in each of the plurality of routes”.
Also, Rajkhowa, Mo, Weiby and Ladden fail to teach:
decreasing the delivery quantity of each of the plurality of couriers according to a preset rate; and 
-20-allocating the one or more routes to the one or more couriers based on information regarding the decreased delivery quantity.
in response to determining a desired delivery quantity of a first courier exceeds a predetermined quantity, decreasing the desired delivery quantity of the first courier to a higher rate than the preset rate.
Other prior art of record does not cure these deficiencies. Erdogan et al. (“Modelling and solving an m-location, n-courier, priority-based planning problem on a network”, Originally published January 2012) teaches the delivery quantity of each courier being subject to a static constraint when assigning routes to couriers, and does not explicitly teach decreasing the delivery quantity of each of the plurality of couriers. 
Scott et al. (U.S. Pre-Grant Publication No. 2006/0167734) teaches a user updating an allocation routes to carriers, including assigning routes to carriers that were not previously assigned a route (see [0127] for unassigned carriers, [0082] for assigning a route to carrier). However, Scott also does not explicitly teach decreasing the delivery quantity of each of the carriers according to a preset rate.
Claims 5-12 are novel/non-obvious by virtue of their dependence on novel/non-obvious claim 1. 
Claim 13 is novel/non-obvious for similar reasons as described above regarding claim 1. 
Claim 14 is novel/non-obvious for similar reasons as described above regarding claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanno et al. (U.S. Pre-Grant Publication No. 2019/0220785) teaches assigning delivery routes to delivery drivers and sending route information to driver devices
Shen (Chinese Publication No. 107403296) teaches adjusting capacity model coefficients for the capacity of delivery people
Kim (Japanese Publication No. 2018-026086) teaches identifying a delivery history of each courier and considering the history when generating a delivery plan
Tsuruta et al. (“Hybrid method for a postal delivery route generation”, published to IEEE Xplore 08/06/2002) teaches a hybrid method for generating delivery routes that combines user input from experience and computer-generated routing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                          /RESHA DESAI/   Supervisory Patent Examiner, Art Unit 3628